Moody National REIT I, Inc POS EX Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the use in Supplement No.5 to the Prospectus related to the Registration Statement (Form S-11 No.333-150612) of Moody National REIT I, Inc. of our report dated March 31, 2011 appearing inSupplement No. 5 to the Prospectus, which is a part of the Registration Statement, and to the reference to us under the heading “Experts” in Supplement No. 5 to the Prospectus, which is part of the Registration Statement. /s/ Pannell Kerr Forster of Texas, P.C. Houston, Texas April13, 2011
